            Case 2:20-cv-00263-RFB-NJK Document 40 Filed 06/02/20 Page 1 of 2




 1
     CHRISTOPHER V. YERGENSEN, ESQ.
 2   Nevada State Bar Number 6183
     BLACK & LOBELLO
 3   10777 W. Twain, Suite 300
     Las Vegas, NV 89135
 4   Telephone:     (702) 869-8801
     Fax:           (702) 869-2669
 5   Email:         chrisyergensen@blacklobello.law
 6   Attorney for Plaintiff,
     Ronald Haus and Eva Berou
 7
 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10
      RONALD HAUS, an individual; and EVA
11                                                         CASE NO.: 2:20-cv-00263-RFB-NJK
      BEROU, an individual,
12
                            Plaintiffs,                    STIPULATION AND ORDER TO EXTEND
13    vs.                                                  TIME FOR PLAINTIFFS TO RESPOND TO
      THE BANK OF NEW YORK MELLON                          DEFENDANT’S MOTION TO DISMISS
14                                                         (FOURTH REQUEST)
      FKA THE BANK OF NEW YORK AS
15    TRUSTEE FOR THE BENEFIT OF THE
      CERTIFICATE HOLDERS OF THE
16    CWALT, INC., ALTERNATIVE LOAN
      TRUST 2004-J09, MORTGAGE PASS
17    THROUGH CERTIFICATES, SERIES 2004-
      J09; SABLES LLC, a Nevada limited liability
18    company; DOE Individuals 1 through 10; and
      ROE Corporations 1 through 10, inclusive,
19
                            Defendants.
20
21
22           Plaintiffs, Ron Haus and Eva Berou, and Defendant, Bank of New York Mellon, by and
23   through their respective counsel of record, respectfully submit this stipulation and order to continue
24   the time for Plaintiffs to respond to Defendant’s Motion to Dismiss (ECF No. 16) currently due
25   June 1, 2020. Under the current circumstances due to the coronavirus pandemic, lack of staff and
26   other matters and issues have consumed the limited time of Counsel for Plaintiffs, as well as
27   Counsel relocating with another law firm. This is the fourth request for an extension and is not
28

                                                       1
          Case 2:20-cv-00263-RFB-NJK Document 40 Filed 06/02/20 Page 2 of 2




 1   intended to prejudicially delay this matter. Plaintiffs request a 10-day extension so that Plaintiff’s
 2   response now to be due June 11, 2020.
 3   DATED this 1st day of June, 2020.                      DATED this 1st day of June, 2020.
 4   AKERMAN LLP                                            CHRISTOPHER V. YERGENSEN, ESQ.
 5
     /s/ Nicholas Belay                                     /s/ Christopher V. Yergensen
 6   Nicholas E. Belay, Esq.                                Christopher V. Yergensen, Esq.
     Nevada Bar No. 15175                                   Nevada Bar No. 6183
 7   1635 Village Center Circle, Suite 200                  BLACK & LOBELLO
     Las Vegas, NV 89134                                    10777 W. Twain Ave., Suite 300
 8   Attorneys for Defendant                                Las Vegas, NV 89135
 9   Bank of New York Mellon, N.A.                          Attorney for Plaintiffs,
                                                            Ron Haus and Eva Berou.
10
11
12
            IT IS SO ORDERED.
13
14       ________________________________
           Dated:_______________________
15       RICHARD F. BOULWARE, II
         UNITED STATES DISTRICT JUDGE
16
                                                  ________________________________________
         DATED this 2nd day of June, 2020.        UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                                        2
